UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 1-732-855-2712 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2007 DATE OF REPORTING PERIOD: DECEMBER 31, 2007 Item 1. Reports to Stockholders The Annual Report to Stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the Funds practice to mail only one copy of their annual and semi-annual reports to all family members who reside in the same household. Additional copies of the reports will be mailed if requested by any shareholder in writing or by calling 1-800-423-4026. The Funds will ensure that separate reports are sent to any shareholder who subsequently changes his or her mailing address. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com. You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (SAI) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Fund, including information about its Trustees. Portfolio Managers Letter BLUE CHIP FUND Dear Investor: This is the annual report for the First Investors Life Blue Chip Fund for the year ended December 31, 2007. During the year, the Funds return on a net asset value basis was 4.2%, including dividends of 26.1 cents per share. There was a dramatic increase in market volatility in 2007. This was most evident during the last six months of the fiscal year when fallout from the subprime mortgage crisis rippled through the financial markets. Despite efforts by the Federal Reserve to restore calm through increases in liquidity and lower interest rates, the credit crisis and the underlying weakness in housing brought the economy to the brink of recession. The solid performance of the equity markets in the first half eroded, better than expected corporate results were ignored, and investors took a back seat to traders as volatility swings increased to levels not witnessed for much of the current decade. The Fund managed to produce positive results in this environment. The Fund benefited from positive returns across most major economic sectors with the energy sector generating the best returns for the Fund. The top individual contributors to results within the energy sector were ExxonMobil, Chevron and Schlumberger. The information technology, consumer staples, and utilities sectors also turned in strong performances. Nokia and Microsoft were the top contributing holdings in technology. Shares of Coca-Cola and PepsiCo led the consumer staples sector. FPL Group boosted performance in the utilities sector. The financial and consumer discretionary sectors generated negative returns for the Fund as the deterioration in the housing market and the subprime mortgage crisis also resulted in slowing consumer spending. Citigroup, American International Group, and Merrill Lynch were among our worst performing financial stocks. In the consumer discretionary sector, Home Depot and Time Warner, among others, hurt the Funds performance. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Matthew S. Wright Constance Unger Portfolio Manager Assistant Portfolio Manager January 31, 2008 1 Understanding Your Funds Expenses FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2007, and held for the entire six-month period ended December 31, 2007. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the Funds actual return, and the Expenses Paid During Period shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading Expenses Paid During Period. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 2 Fund Expenses BLUE CHIP FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/07) (12/31/07) (7/1/0712/31/07)* Expense Examples Actual $1,000.00 $979.89 $4.04 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.13 $4.13 * Expenses are equal to the annualized expense ratio of .81%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2007, and are based on the total value of investments. 3 Cumulative Performance Information BLUE CHIP FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Blue Chip Fund and the Standard & Poors 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Blue Chip Fund beginning 12/31/97 with a theoretical investment in the Standard & Poors 500 Index (the Index). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/07. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Standard & Poors 500 Index figures are from Standard & Poors and all other figures are from First Investors Management Company, Inc. 4 Portfolio of Investments BLUE CHIP FUND December 31, 2007 Shares Security Value COMMON STOCKS98.6% Consumer Discretionary9.2% 13,300 Best Buy Company, Inc. $ 700,245 14,900 Carnival Corporation 662,901 29,700 CBS Corporation  Class B 809,325 20,200 Clear Channel Communications, Inc. 697,304 16,971 * Comcast Corporation  Class A 309,890 27,150 * Comcast Corporation  Special Class A 491,958 20,800 H&R Block, Inc. 386,256 49,900 Home Depot, Inc. 1,344,306 11,400 * Kohls Corporation 522,120 40,900 Lowes Companies, Inc. 925,158 22,600 McDonalds Corporation 1,331,366 53,600 News Corporation  Class A 1,098,264 12,000 NIKE, Inc.  Class B 770,880 20,600 Staples, Inc. 475,242 20,500 Target Corporation 1,025,000 89,700 Time Warner, Inc. 1,480,947 22,400 * Viacom, Inc.  Class B 983,808 48,300 Walt Disney Company 1,559,124 11,280 Wyndham Worldwide Corporation 265,757 15,839,851 Consumer Staples13.2% 26,100 Altria Group, Inc. 1,972,638 25,200 Anheuser-Busch Companies, Inc. 1,318,968 28,400 Avon Products, Inc. 1,122,652 46,100 Coca-Cola Company 2,829,157 7,800 Colgate-Palmolive Company 608,088 9,400 Costco Wholesale Corporation 655,744 29,400 CVS Caremark Corporation 1,168,650 12,100 General Mills, Inc. 689,700 10,900 Hershey Company 429,460 19,900 Kimberly-Clark Corporation 1,379,866 38,761 Kraft Foods, Inc.  Class A 1,264,771 35,000 PepsiCo, Inc. 2,656,500 46,335 Procter & Gamble Company 3,401,916 18,700 Walgreen Company 712,096 52,900 Wal-Mart Stores, Inc. 2,514,337 22,724,543 5 Portfolio of Investments (continued) BLUE CHIP FUND December 31, 2007 Shares Security Value Energy12.7% 6,200 BP PLC (ADR) $ 50,000 Chevron Corporation 4,666,500 25,771 ConocoPhillips 2,275,579 77,500 ExxonMobil Corporation 7,260,975 27,400 Halliburton Company 1,038,734 5,500 Hess Corporation 554,730 27,100 Schlumberger, Ltd. 2,665,827 29,150 Spectra Energy Corporation 752,653 10,424 * Transocean, Inc. 1,492,196 10,800 Valero Energy Corporation 756,324 21,917,172 Financials15.8% 12,200 ACE, Ltd. 753,716 10,100 Allstate Corporation 527,523 32,500 American Express Company 1,690,650 41,400 American International Group, Inc. 2,413,620 6,500 Ameriprise Financial, Inc. 358,215 66,514 Bank of America Corporation 2,744,368 51,005 Bank of New York Mellon Corporation 2,487,004 250 * Berkshire Hathaway, Inc.  Class B 1,184,000 15,900 Capital One Financial Corporation 751,434 12,200 Chubb Corporation 665,876 89,500 Citigroup, Inc. 2,634,880 23,700 Discover Financial Services 357,396 10,400 Fannie Mae 415,792 60,132 JPMorgan Chase & Company 2,624,762 7,000 Lehman Brothers Holdings, Inc. 458,080 17,700 Marsh & McLennan Companies, Inc. 468,519 17,400 Merrill Lynch & Company, Inc. 934,032 21,000 Morgan Stanley 1,115,310 6,400 PNC Financial Services Group, Inc. 420,160 7,500 SunTrust Banks, Inc. 468,675 13,400 Travelers Companies, Inc. 720,920 20,500 U.S. Bancorp 650,670 27,400 Wachovia Corporation 1,042,022 20,100 Washington Mutual, Inc. 273,561 37,600 Wells Fargo & Company 1,135,144 27,296,329 6 Shares Security Value Health Care12.2% 31,000 Abbott Laboratories $ 1,740,650 11,800 Aetna, Inc. 681,214 24,900 * Amgen, Inc. 1,156,356 8,700 Baxter International, Inc. 505,035 46,200 Bristol-Myers Squibb Company 1,225,224 15,025 Covidien, Ltd. 665,457 6,000 * Genentech, Inc. 402,420 59,200 Johnson & Johnson 3,948,640 29,300 Medtronic, Inc. 1,472,911 22,800 Merck & Company, Inc. 1,324,908 23,700 Novartis AG (ADR) 1,287,147 129,640 Pfizer, Inc. 2,946,717 11,300 * St. Jude Medical, Inc. 459,232 13,200 Teva Pharmaceutical Industries, Ltd. (ADR) 613,536 29,200 UnitedHealth Group, Inc. 1,699,440 21,900 Wyeth 967,761 21,096,648 Industrials10.9% 18,500 3M Company 1,559,920 6,800 Boeing Company 594,728 9,400 Caterpillar, Inc. 682,064 12,000 Dover Corporation 553,080 27,200 Emerson Electric Company 1,541,152 145,500 General Electric Company 5,393,685 14,400 Honeywell International, Inc. 886,608 12,600 Illinois Tool Works, Inc. 674,604 9,200 ITT Corporation 607,568 10,900 Lockheed Martin Corporation 1,147,334 11,200 Northrop Grumman Corporation 880,768 15,025 Tyco International, Ltd. 595,741 15,300 United Parcel Service, Inc.  Class B 1,082,016 33,700 United Technologies Corporation 2,579,398 18,778,666 7 Portfolio of Investments (continued) BLUE CHIP FUND December 31, 2007 Shares Security Value Information Technology17.9% 11,600 Accenture, Ltd.  Class A $ 417,948 12,500 Analog Devices, Inc. 396,250 5,600 * Apple, Inc. 1,109,248 23,400 Applied Materials, Inc. 415,584 10,000 Automatic Data Processing, Inc. 445,300 84,800 * Cisco Systems, Inc. 2,295,536 29,000 Corning, Inc. 695,710 60,800 * Dell, Inc. 1,490,208 13,500 * eBay, Inc. 448,065 74,300 * EMC Corporation 1,376,779 31,400 Hewlett-Packard Company 1,585,072 92,000 Intel Corporation 2,452,720 22,900 International Business Machines Corporation 2,475,490 13,400 Maxim Integrated Products, Inc. 354,832 180,600 Microsoft Corporation 6,429,360 51,900 Motorola, Inc. 832,476 46,100 Nokia Corporation  Class A (ADR) 1,769,779 59,700 * Oracle Corporation 1,348,026 16,400 QUALCOMM, Inc. 645,340 26,500 * Symantec Corporation 427,710 35,300 Texas Instruments, Inc. 1,179,020 16,025 Tyco Electronics, Ltd. 595,008 33,800 Western Union Company 820,664 25,800 Xerox Corporation 417,702 21,900 * Yahoo!, Inc. 509,394 30,933,221 Materials2.9% 19,400 Alcoa, Inc. 709,070 14,010 * Cemex SA de CV (ADR) 362,159 32,100 Dow Chemical Company 1,265,382 18,100 DuPont (E.I.) de Nemours & Company 798,029 23,800 International Paper Company 770,644 6,700 Newmont Mining Corporation 327,161 6,400 PPG Industries, Inc. 449,472 3,900 Weyerhaeuser Company 287,586 4,969,503 8 Shares or Principal Amount Security Value Telecommunication Services2.8% 53,200 AT&T, Inc. $ 2,210,992 66,222 Sprint Nextel Corporation 869,495 42,300 Verizon Communications, Inc. 1,848,087 4,928,574 Utilities1.0% 58,300 Duke Energy Corporation 1,175,911 7,600 FPL Group, Inc. 514,292 1,690,203 Total Value of Common Stocks (cost $113,121,296) 170,174,710 SHORT-TERM CORPORATE NOTES.9% $1,600M Toyota Motor Credit Corp., 4.3%, 1/18/08 (cost $1,596,746) 1,596,746 Total Value of Investments (cost $114,718,042) 99.5 % 171,771,456 Other Assets, Less Liabilities .5 893,755 Net Assets 100.0 % $172,665,211 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts See notes to financial statements 9 Portfolio Managers Letter CASH MANAGEMENT FUND Dear Investor: This is the annual report for the First Investors Life Cash Management Fund for the year ended December 31, 2007. During the year, the Funds return on a net asset value basis was 4.6%, including dividends of 4.5 cents per share. The Fund maintained a $1.00 net asset value per share throughout the year. During the reporting period, performance was primarily driven by changes in the direction of short-term interest rates. In addition, liquidity and credit spreads were relevant factors in the Funds performance. In response to turmoil in the financial markets and as an effort to minimize future risks to the economy, the Federal Reserve (the Fed) lowered the federal funds rate by 100 basis points (1%) during the second half of 2007. The Fed also implemented a number of additional market stabilizing techniques that helped lower short-term interest rates. The financial markets were subject to significant disruptions during the second half of 2007, which drove investors to seek safety and liquidity. This flight to quality drove interest rates on U.S. Treasury Bills, government agency securities and higher quality short-term corporate debt sharply lower. These are the types of instruments in which the Fund is primarily invested. The Fund effectively used corporate bonds and notes for incremental return, in addition to floating rate securities and various types of callable securities. The Fund continued to invest conservatively, mitigating credit risk by generally limiting corporate security investments to shorter maturities and smaller position sizes while maintaining a significant portion of its assets in U.S. government and agency securities. In addition, the Fund continued to commit a significant portion of its assets to floating rate securities. The Fund did not invest in asset-backed commercial paper during the period. Although money market funds are relatively conservative vehicles, there can be no assurance that they will be able to maintain a stable net asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Michael J. O' Keefe Portfolio Manager January 31, 2008 10 Fund Expenses CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/07) (12/31/07) (7/1/0712/31/07)* Expense Examples Actual $1,000.00 $1,022.40 $3.57 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.68 $3.57 * Expenses are equal to the annualized expense ratio of .70%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2007, and are based on the total value of investments. 11 Portfolio of Investments CASH MANAGEMENT FUND December 31, 2007 Principal Interest Amount Security Rate* Value CORPORATE NOTES53.8% $ 250M Anheuser-Busch Cos., Inc., 2/25/08 4.15% $ 248,414 Archer-Daniels-Midland Co.: 350M 3/11/08 4.25 347,101 300M 3/11/08 4.25 297,521 Chevron Funding Corp.: 150M 1/4/08 4.44 149,944 200M 1/16/08 4.42 199,630 350M 2/13/08 4.21 348,240 250M Coca Cola Co., 2/1/08 4.50 249,024 350M Dupont (E.I.) de Nemours & Co., 1/29/08 4.18 348,861 General Electric Capital Corp.: 300M 3/13/08 4.52 297,272 400M 4/21/08 4.29 394,708 300M GlaxoSmithKline Finance PLC, 3/28/08 4.62 296,637 Hershey Foods Corp.: 400M 1/31/08 4.22 398,593 256M 1/31/08 4.25 255,092 400M IBM International Group Capital, LLC, 3/18/08 4.16 396,441 250M John Deere Capital Corp., 1/15/08 4.79 249,901 350M Madison Gas & Electric Co., 1/4/08 4.30 349,874 650M New Jersey Natural Gas Co., 1/16/08 4.20 648,862 350M PepsiCo, Inc., 1/17/08 4.17 349,351 250M Pfizer, Inc., 5/1/08 4.37 246,300 350M Pitney Bowes, Inc., 1/15/08 4.22 349,425 300M Procter & Gamble International Funding, SCA, 3/14/08 4.35 297,345 700M Prudential Funding Corp., 3/28/08 4.20 692,894 Toyota Motor Credit Corp.: 200M 3/6/08 4.64 198,319 500M 4/29/08 4.30 492,892 Total Value of Corporate Notes (cost $8,102,641) 8,102,641 U.S. GOVERNMENT AGENCY OBLIGATIONS32.3% Fannie Mae: 2,145M 1/24/08 4.13 2,139,346 100M 8/8/08 4.56 100,000 Federal Home Loan Bank: 405M 1/10/08 4.68 404,521 200M 1/28/08 5.23 199,818 600M 2/6/08 4.08 597,552 358M 3/5/08 4.25 355,289 265M 7/2/08 5.22 265,000 200M 11/19/08 4.60 200,000 12 Principal Interest Amount Security Rate* Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) Federal Home Loan Bank: $ 150M 11/28/08 4.48% $ 150,000 Freddie Mac: 156M 1/14/08 4.65 155,736 300M 2/6/08 4.20 298,737 Total Value of U.S. Government Agency Obligations (cost $4,865,999) 4,865,999 BANKERS ACCEPTANCES9.0% Bank of America, NA: 300M 2/6/08 4.65 298,597 395M 4/14/08 4.45 389,822 JPMorgan Chase & Co.: 309M 1/24/08 4.65 308,078 362M 2/5/08 4.50 360,416 Total Value of Bankers Acceptances (cost $1,356,913) 1,356,913 FLOATING RATE NOTES4.6% 100M Advanced Packaging Corp., 10/1/36 (LOC; Fifth Third Bank) 4.89 100,000 100M Genesys Medsports, LLC, 1/1/27 (LOC; Fifth Third Bank) 4.89 100,000 250M International Business Machines Corp., 9/8/08 5.27 249,869 250M US Bank, NA, 2/8/08 5.18 249,966 Total Value of Floating Rate Notes (cost $699,835) 699,835 Total Value of Investments (cost $15,025,388) 99.7% 15,025,388 Other Assets, Less Liabilities .3 43,174 Net Assets 100.0% $15,068,562 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at December 31, 2007.  Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5).  Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5).  Aggregate cost for federal income tax purposes is the same. Summary of Abbreviations: LOC Letters of Credit See notes to financial statements 13 Portfolio Managers Letter DISCOVERY FUND Dear Investor: This is the annual report for the First Investors Life Discovery Fund for the year ended December 31, 2007. During the year, the Funds return on a net asset value basis was 6.6%, including dividends of 5.6 cents per share and capital gains distributions of $2.66 per share. The Funds value-oriented strategy of buying well-managed companies that sell for substantial discounts to intrinsic value has again proven its worth, as the Fund outperformed its benchmark, the Russell 2000 Index, by a wide margin. 2007 was a volatile year for the stock market. The Dow Jones Industrial Average, the S&P 500 Index and the Russell 2000 Index all surpassed their peaks from 2000 and reached new highs in the third quarter. Stocks gave back most of their gains in the fourth quarter, however, as the subprime mortgage crisis unfolded. Financial services companies were hit especially hard, and our performance in 2007 was helped significantly by our decision to limit investments in the financial services industry. Large capitalization stocks outperformed small capitalization stocks, with the S&P 500 Index up 5.5% for the year, compared with a 1.6% return for the Russell 2000 Index. Our investments in the aerospace and defense industry paid off well. Both Woodward Governor and Curtiss-Wright increased dramatically in 2007. United Industrial, a leading manufacturer of unmanned drones for the military, was acquired by Textron. Oil and gas investments were also strong contributors to returns. Denbury Resources, a domestic exploration and production company that uses CO 2 flooding to increase production in mature oil fields, and Robbins & Myers, a manufacturer of drilling equipment, were the top two performers for the Fund in 2007. As value investors, we are committed to finding out-of-favor stocks, and this environment, for all of its angst, will undoubtedly present excellent investment ideas for patient investors. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Jason Ronovech Jonathan S. Vyorst Portfolio Manager* Portfolio Manager* January 31, 2008 * Mr. Ronovech and Mr. Vyorst became the Funds Co-Portfolio Managers on August 8, 2007 . 14 Fund Expenses DISCOVERY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/07) (12/31/07) (7/1/0712/31/07)* Expense Examples Actual $1,000.00 $967.03 $4.07 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.08 $4.18 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2007, and are based on the total value of investments. 15 Cumulative Performance Information DISCOVERY FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Discovery Fund and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Life Series Discovery Fund beginning 12/31/97 with a theoretical investment in the Russell 2000 Index (the Index). The Index consists of the smallest 2,000 companies in the Russell 3000 Index (which represents approximately 98% of the investable U.S. equity market). The Index is an unmanaged index generally considered as the premier of small capitalization stocks. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividend and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/07. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Russell 2000 Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 16 Portfolio of Investments DISCOVERY FUND December 31, 2007 Shares Security Value COMMON STOCKS96.4% Consumer Discretionary8.9% 118,000 Interactive Data Corporation $ 106,700 Jackson Hewitt Tax Service, Inc. 3,387,725 113,800 Penske Automotive Group, Inc. 1,986,948 93,300 PetSmart, Inc. 2,195,349 111,100 Tempur-Pedic International, Inc. 2,885,267 14,350,469 Consumer Staples7.7% 72,175 Church & Dwight Company, Inc. 3,902,502 142,200 Flowers Foods, Inc. 3,328,902 69,200 Hormel Foods Corporation 2,801,216 47,500 J. M. Smucker Company 2,443,400 12,476,020 Energy7.2% 161,400 * Denbury Resources, Inc. 4,801,650 58,700 * Plains Exploration & Production Company 3,169,800 63,000 * Whiting Petroleum Corporation 3,632,580 11,604,030 Financials17.0% 8,262 * Alleghany Corporation 3,321,324 84,500 American Financial Group, Inc. 2,440,360 87,400 Arthur J. Gallagher & Company 2,114,206 123,500 Assured Guaranty, Ltd. 3,277,690 134,300 FirstMerit Corporation 2,687,343 72,600 Harleysville Group, Inc. 2,568,588 303,200 MFA Mortgage Investments, Inc. 2,804,600 57,300 Midland Company 3,706,737 190,000 Phoenix Companies, Inc. 2,255,300 61,500 Wilmington Trust Corporation 2,164,800 27,340,948 17 Portfolio of Investments (continued) DISCOVERY FUND December 31, 2007 Shares Security Value Health Care11.1% 42,800 Hillenbrand Industries, Inc. $ 2,385,244 36,200 * Invitrogen Corporation 3,381,442 82,600 * K-V Pharmaceutical Company  Class A 2,357,404 76,200 * Lincare Holdings, Inc. 2,679,192 52,300 * Magellan Health Services, Inc. 2,438,749 86,000 STERIS Corporation 2,480,240 52,800 West Pharmaceutical Services, Inc. 2,143,152 17,865,423 Industrials21.5% 49,100 Alexander & Baldwin, Inc. 2,536,506 22,500 * Alliant Techsystems, Inc. 2,559,600 71,300 Carlisle Companies, Inc. 2,640,239 90,500 CLARCOR, Inc. 3,436,285 68,300 Curtiss-Wright Corporation 3,428,660 71,200 Deluxe Corporation 2,341,768 72,200 * Kansas City Southern, Inc. 2,478,626 172,900 Mueller Water Products, Inc.  Class B 1,723,813 90,300 Pentair, Inc. 3,143,343 60,900 Robbins & Myers, Inc. 4,605,867 136,400 * TrueBlue, Inc. 1,975,072 54,900 Woodward Governor Company 3,730,455 34,600,234 Information Technology10.0% 65,700 * Avnet, Inc. 2,297,529 162,000 AVX Corporation 2,174,040 36,800 * Cabot Microelectronics Corporation 1,321,488 114,200 * Checkpoint Systems, Inc. 2,966,916 118,100 * Convergys Corporation 1,943,926 122,100 * Epicor Software Corporation 1,438,338 173,400 * Tyler Technologies, Inc. 2,235,126 48,775 * Varian Semiconductor Equipment Associates, Inc. 1,804,675 16,182,038 18 Shares or Principal Amount Security Value Materials3.0% 56,800 AptarGroup, Inc. $ 2,323,688 36,000 * RTI International Metals, Inc. 2,481,480 4,805,168 Telecommunication Services3.9% 214,700 * Premiere Global Services, Inc. 3,188,295 52,775 Telephone & Data Systems, Inc.  Special Shares 3,039,840 6,228,135 Utilities6.1% 134,100 CMS Energy Corporation 2,330,658 329,700 * Dynegy, Inc.  Class A 2,354,058 90,200 Energy East Corporation 2,454,342 98,000 Portland General Electric Company 2,722,440 9,861,498 Total Value of Common Stocks (cost $127,915,081) 155,313,963 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS1.9% $1,600M Fannie Mae, 4.2%, 1/24/08 1,595,705 1,430M Federal Home Loan Bank, 4.32%, 1/11/08 1,428,282 Total Value of Short-Term U.S. Government Agency Obligations (cost $3,023,987) 3,023,987 SHORT-TERM CORPORATE NOTES1.3% 2,100M Toyota Motor Credit Corp., 4.3%, 1/18/08 (cost $2,095,729) 2,095,729 Total Value of Investments (cost $133,034,797) 99.6% 160,433,679 Other Assets, Less Liabilities .4 591,611 Net Assets 100.0% $161,025,290 * Non-income producing See notes to financial statements 19 Portfolio Managers Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Life Government Fund for the year ended December 31, 2007. During the year, the Funds return on a net asset value basis was 6.6%, including dividends of 51.6 cents per share. The Fund invests primarily in GNMA mortgage-backed bonds, which are backed by the full faith and credit of the U.S. government. The main factors that drove the Funds performance during the year were the performance of mortgage-backed bonds relative to U.S. government securities, and the steepening of the yield curve. The Fund had no investments in subprime mortgage-backed bonds. Interest rates fell substantially in 2007. The benchmark two-year Treasury notes yield fell 1.8%, while the 10-year note yield declined .7%. As a result, U.S. government securities were the best performing sector of the bond market, with returns of almost 9%. GNMA mortgage-backed bonds also benefited from the decline in interest rates, although part of this gain was offset by the negative impact of wider spreads on mortgage-backed bonds versus Treasury securities. The Fund had 15% to 20% of its assets in U.S. Treasury and agency securities during 2007. These securities had higher returns on average than the Funds mortgage-backed holdings, and were therefore helpful to the Funds performance. The Fund also had approximately 5% of its assets in very high coupon mortgage-backed bonds. These bonds have a short average life, so the steepening of the yield curve (i.e., short-term rates falling more than long-term rates) allowed these holdings to outperform the broad mortgage-backed market, which enhanced the Funds total return. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Clark D. Wagner Portfolio Manager and Director of Fixed Income, First Investors Management Company, Inc. January 31, 2008 20 Fund Expenses GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/07) (12/31/07) (7/1/0712/31/07)* Expense Examples Actual $1,000.00 $1,054.45 $4.09 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.23 $4.02 * Expenses are equal to the annualized expense ratio of .79%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2007, and are based on the total value of investments. 21 Cumulative Performance Information GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Government Fund and the Merrill Lynch GNMA Master Index. The graph compares a $10,000 investment in the First Investors Life Series Government Fund beginning 12/31/97 with a theoretical investment in the Merrill Lynch GNMA Master Index (the Index). The Merrill Lynch GNMA Master Index is a market capitalization-weighted index, including generic-coupon GNMA mortgages, with at least $150 million principal amounts outstanding. Every issue included in the Index is trader-priced and the Index follows consistent and realistic availability limits, including only those securities with sufficient amounts outstanding. It is not possible to invest directly in this IndexIn addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/07. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 6.39%, 3.77% and 5.36%, respectively. The returns shown do not reflect any sales charge, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares . Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Merrill Lynch GNMA Master Index figures are from Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 22 Portfolio of Investments GOVERNMENT FUND December 31, 2007 Principal Amount Security Value MORTGAGE-BACKED CERTIFICATES78.3% Fannie Mae16.0% $ 945M 5%, 1/1/20357/1/2035 $ 923,195 1,026M 5.5%, 10/1/20327/1/2034 1,026,558 474M 6%, 2/1/2036 481,762 506M 9%, 6/1/201511/1/2026 551,240 322M 11%, 10/1/2015 375,814 3,358,569 Freddie Mac9.9% 1,740M 6%, 8/1/203211/1/2037 1,768,542 305M 6.5%, 7/1/203212/1/2032 315,249 2,083,791 Government National Mortgage Association I Program52.4% 2,089M 5%, 3/15/20335/15/2034 2,059,007 3,930M 5.5%, 2/15/20336/15/2037 3,960,873 2,695M 6%, 11/15/20327/15/2037 2,765,495 953M 6.5%, 7/15/20328/15/2036 990,655 1,013M 7%, 1/15/203010/15/2032 1,082,458 126M 10%, 5/15/20198/15/2019 149,184 11,007,672 Total Value of Mortgage-Backed Certificates (cost $16,371,577) 16,450,032 U.S. GOVERNMENT AGENCY OBLIGATIONS9.6% 1,000M Federal Farm Credit Bank, 5.5%, 2015 1,000,202 1,000M Federal Home Loan Bank, 5%, 2014 1,009,761 Total Value of U.S. Government Agency Obligations (cost $1,983,424) 2,009,963 U.S. GOVERNMENT OBLIGATIONS9.3% 814M FDA Queens LP, 6.99%, 2017 919,331 1,000M U.S. Treasury Notes, 4.125%, 2012 1,029,922 Total Value of U.S. Government Obligations (cost $1,931,627) 1,949,253 23 Portfolio of Investments (continued) GOVERNMENT FUND December 31, 2007 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS2.4% $ 500M U.S. Treasury Bills, 2.92%, 1/17/08 (cost $499,351) $ Total Value of Investments (cost $20,785,979) 99.6% 20,908,599 Other Assets, Less Liabilities .4 74,557 Net Assets 100.0% $20,983,156  Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). 24 See notes to financial statements Portfolio Managers Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Life Growth & Income Fund for the year ended December 31, 2007. During the year, the Funds return on a net asset value basis was 2.0%, including dividends of 20.1 cents per share and capital gains of $5.43 per share. There was a dramatic increase in market volatility in 2007. This was most evident during the last six months of the fiscal year when fallout from the subprime mortgage crisis rippled through the financial markets. Despite efforts by the Federal Reserve to restore calm through increases in liquidity and lower interest rates, the credit crisis and the underlying weakness in housing brought the economy to the brink of recession. The solid performance of the equity markets in the first half eroded, better than expected corporate earnings results were ignored, and investors took a back seat to traders as volatility swings increased to levels not witnessed for much of the current decade. The Funds performance in this environment, while positive, was disappointing. Returns for the year were largely the result of the Funds investments in the industrials, energy, and consumer staples, technology and materials sectors. Stock selection was a positive contributor in the industrials, materials and consumer staples sectors. Overweight positions in the industrials and materials areas also contributed positively. The Fund also benefited from nine of its holdings receiving merger and acquisition offers. Performance was hurt by the Funds investments in the financials, consumer discretionary, utilities and health care sectors. Much of the underperformance in these groups was realized during the volatile last six months of the Funds fiscal year. The Funds returns lagged the S&P 500 Index (a leading benchmark for large-cap stocks) due in part to the Funds multi-cap strategy, which employs a balance of large-, mid- and small-capitalization companies. In 2007, larger capitalization issues outperformed their smaller counterparts, as evidenced by the wide disparity between the 5.5% return of the S&P 500 Index and the 1.6% return of the Russell 2000 Index (a leading benchmark for small-cap stocks). The Fund has maintained a diverse allocation strategy, which at the end of the reporting period was 60% large cap, 14% mid cap and 26% small cap, according to Lippers market capitalization ranges. Among the Funds holdings, the large- and mid-cap components delivered satisfactory results in 2007, while weaker results from its small-cap holdings hurt its performance. The Funds overweighting and stock selection in the consumer discretionary area also hurt its relative performance. 25 Portfolio Managers Letter (continued) GROWTH & INCOME FUND Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Edwin D. Miska Portfolio Manager and Director of Equities, First Investors Management Company, Inc. January 31, 2008 26 Fund Expenses GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/07) (12/31/07) (7/1/0712/31/07)* Expense Examples Actual $1,000.00 $934.25 $3.95 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.13 $4.13 * Expenses are equal to the annualized expense ratio of .81%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2007, and are based on the total value of investments. 27 Cumulative Performance Information GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Growth & Income Fund and the Standard & Poors 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Growth & Income Fund beginning 12/31/97 with a theoretical investment in the Standard & Poors 500 Index (the Index). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/07. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Standard & Poors 500 Index figures are from Standard & Poors and all other figures are from First Investors Management Company, Inc. 28 Portfolio of Investments GROWTH & INCOME FUND December 31, 2007 Shares Security Value COMMON STOCKS99.9% Consumer Discretionary14.9% 50,500 bebe stores, inc. $ 649,430 82,700 Brown Shoe Company, Inc. 1,254,559 55,800 * Carters, Inc. 1,079,730 65,000 CBS Corporation  Class B 1,771,250 73,200 * CEC Entertainment, Inc. 1,900,272 48,600 Cinemark Holdings, Inc. 826,200 59,600 Clear Channel Communications, Inc. 2,057,392 42,000 * Coach, Inc. 1,284,360 33,700 * Eddie Bauer Holdings, Inc. 213,995 15,000 Genuine Parts Company 694,500 31,700 H&R Block, Inc. 588,669 78,500 Home Depot, Inc. 2,114,790 18,100 J.C. Penney Company, Inc. 796,219 48,900 Journal Register Company 86,064 38,600 Kenneth Cole Productions, Inc.  Class A 675,114 52,000 Leggett & Platt, Inc. 906,880 65,800 * Lincoln Educational Services Corporation 968,576 69,400 McDonalds Corporation 4,088,354 140,800 * Morgans Hotel Group Company 2,714,624 67,500 Movado Group, Inc. 1,707,075 80,900 Newell Rubbermaid, Inc. 2,093,692 4,100 Orient-Express Hotels, Ltd. 235,832 15,600 Polo Ralph Lauren Corporation  Class A 963,924 20,500 * Quiksilver, Inc. 175,890 79,700 Ruby Tuesday, Inc. 777,075 22,400 Sherwin-Williams Company 1,300,096 65,500 Staples, Inc. 1,511,085 32,800 * Steiner Leisure Ltd. 1,448,448 36,950 * Viacom, Inc.  Class B 1,622,844 70,000 Westwood One, Inc. 139,300 78,900 Wyndham Worldwide Corporation 1,858,884 38,505,123 Consumer Staples9.2% 53,100 Altria Group, Inc. 4,013,298 40,000 Avon Products, Inc. 1,581,200 20,700 * Chattem, Inc. 1,563,678 25,000 Coca-Cola Company 1,534,250 29 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2007 Shares Security Value Consumer Staples (continued) 76,300 CVS Corporation $ 36,746 Kraft Foods, Inc.  Class A 1,199,022 161,900 Nu Skin Enterprises, Inc.  Class A 2,660,017 16,500 PepsiCo, Inc. 1,252,350 25,400 Procter & Gamble Company 1,864,868 3,475 Tootsie Roll Industries, Inc. 95,285 69,400 Walgreen Company 2,642,752 49,200 Wal-Mart Stores, Inc. 2,338,476 23,778,121 Energy9.5% 82,200 * Cal Dive International, Inc. 1,088,328 17,400 Chesapeake Energy Corporation 682,080 29,000 ConocoPhillips 2,560,700 125 * Exterran Holdings, Inc. 10,225 39,700 ExxonMobil Corporation 3,719,493 54,000 Noble Corporation 3,051,540 10,800 * North American Energy Partners, Inc. 146,340 40,800 Sasol, Ltd. (ADR) 2,018,376 20,000 Schlumberger, Ltd. 1,967,400 46,400 Suncor Energy, Inc. 5,045,072 23,500 * Swift Energy Company 1,036,585 24,700 World Fuel Services Corporation 717,041 45,625 XTO Energy, Inc. 2,343,300 24,386,480 Financials12.5% 17,500 American Express Company 910,350 35,774 American International Group, Inc. 2,085,624 43,100 Astoria Financial Corporation 1,002,937 49,000 Bank of America Corporation 2,021,740 50,500 Brookline Bancorp, Inc. 513,080 21,900 Capital One Financial Corporation 1,034,994 44,000 Citigroup, Inc. 1,295,360 67,400 Colonial BancGroup, Inc. 912,596 32,400 Discover Financial Services 488,592 57,000 * First Mercury Financial Corporation 1,390,800 16,533 * Forestar Real Estate Group, Inc. 390,021 16,533 * Guaranty Financial Group, Inc. 264,533 30 Shares Security Value Financials (continued) 16,400 Hartford Financial Services Group, Inc. $ 1,429,916 60,000 JPMorgan Chase & Company 2,619,000 20,000 Lehman Brothers Holdings, Inc. 1,308,800 17,600 Merrill Lynch & Company, Inc. 944,768 24,800 Morgan Stanley 1,317,128 89,800 NewAlliance Bancshares, Inc. 1,034,496 43,300 South Financial Group, Inc. 676,779 71,800 Sovereign Bancorp, Inc. 818,520 84,700 Sunstone Hotel Investors, Inc. (REIT) 1,549,163 24,600 SunTrust Banks, Inc. 1,537,254 65,000 U.S. Bancorp 2,063,100 65,400 U.S.B. Holding Company, Inc. 1,294,920 34,000 Wachovia Corporation 1,293,020 15,500 Washington Mutual, Inc. 210,955 19,900 Webster Financial Corporation 636,203 40,000 Wells Fargo & Company 1,207,600 32,252,249 Health Care9.6% 53,900 Abbott Laboratories 3,026,485 15,300 * Amgen, Inc. 710,532 7,600 Baxter International, Inc. 441,180 16,425 Covidien, Ltd. 727,463 6,400 * Genentech, Inc. 429,248 57,700 Johnson & Johnson 3,848,590 16,800 * Laboratory Corporation of America Holdings 1,268,904 24,300 Medtronic, Inc. 1,221,561 33,500 Merck & Company, Inc. 1,946,685 141,500 Pfizer, Inc. 3,216,295 47,000 Sanofi-Aventis (ADR) 2,139,910 42,400 * St. Jude Medical, Inc. 1,723,136 29,500 * TriZetto Group, Inc. 512,415 18,500 UnitedHealth Group, Inc. 1,076,700 57,500 Wyeth 2,540,925 24,830,029 31 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2007 Shares Security Value Industrials21.0% 50,700 3M Company $ 61,600 * AAR Corporation 2,342,648 28,500 Alexander & Baldwin, Inc. 1,472,310 110,000 * Altra Holdings, Inc. 1,829,300 51,200 * Armstrong World Industries, Inc. 2,053,632 41,700 Avery Dennison Corporation 2,215,938 68,500 Barnes Group, Inc. 2,287,215 32,100 * BE Aerospace, Inc. 1,698,090 27,000 Burlington Northern Santa Fe Corporation 2,247,210 12,400 Caterpillar, Inc. 899,744 26,200 Dover Corporation 1,207,558 46,000 * Gardner Denver, Inc. 1,518,000 90,000 General Electric Company 3,336,300 13,700 * Genlyte Group, Inc. 1,304,240 49,100 Harsco Corporation 3,145,837 34,200 Honeywell International, Inc. 2,105,694 45,100 Illinois Tool Works, Inc. 2,414,654 91,500 Knoll, Inc. 1,503,345 19,200 Lockheed Martin Corporation 2,020,993 55,400 * Mobile Mini, Inc. 1,027,116 30,300 Northrop Grumman Corporation 2,382,792 40,900 * PGT, Inc. 194,684 19,000 Precision Castparts Corporation 2,635,300 16,900 Steelcase, Inc.  Class A 268,203 99,300 TAL International Group, Inc. 2,261,061 37,300 Textainer Group Holdings, Ltd. 541,969 16,425 Tyco International, Ltd. 651,251 55,400 United Technologies Corporation 4,240,316 54,080,424 Information Technology16.0% 10,000 * CACI International, Inc.  Class A 447,700 133,800 * Cisco Systems, Inc. 3,621,966 30,000 Corning, Inc. 719,700 48,386 * Electronics for Imaging, Inc. 1,087,717 121,100 * EMC Corporation 2,243,983 85,000 * Entrust, Inc. 164,050 43,700 Harris Corporation 2,739,116 55,600 Hewlett-Packard Company 2,806,688 32 Shares Security Value Information Technology (continued) 57,400 Intel Corporation $ 1,530,284 37,000 International Business Machines Corporation 3,999,700 32,000 * Macrovision Corporation 586,560 120,000 Microsoft Corporation 4,272,000 92,700 Motorola, Inc. 1,486,908 58,020 * NCI, Inc.  Class A 992,722 25,000 Nokia Corporation  Class A (ADR) 959,750 71,086 * Parametric Technology Corporation 1,268,885 58,200 QUALCOMM, Inc. 2,290,170 125,700 * Silicon Image, Inc. 568,164 95,400 * Smart Modular Technologies (WWH), Inc. 971,172 67,900 * Symantec Corporation 1,095,906 138,100 * TIBCO Software, Inc. 1,114,467 16,425 Tyco Electronics, Ltd. 609,860 27,000 * ValueClick, Inc. 591,300 45,000 * Varian Semiconductor Equipment Associates, Inc. 1,665,000 40,200 Western Union Company 976,056 27,000 * Wright Express Corporation 958,230 64,300 Xilinx, Inc. 1,406,241 41,174,295 Materials6.0% 9,100 Ashland, Inc. 431,613 63,200 Celanese Corporation  Series A 2,674,624 21,200 Dow Chemical Company 835,705 26,500 Freeport-McMoRan Copper & Gold, Inc. 2,714,660 39,300 Lubrizol Corporation 2,128,488 22,800 PPG Industries, Inc. 1,601,244 21,600 Praxair, Inc. 1,916,136 68,500 RPM International, Inc. 1,390,550 16,700 Scotts Miracle-Gro Company  Class A 624,914 49,600 Temple-Inland, Inc. 1,034,160 15,352,094 33 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2007 Shares Security Value Telecommunication Services.9% 56,400 AT&T, Inc. $ 2,343,984 Utilities.3% 25,000 Atmos Energy Corporation 701,000 Total Value of Common Stocks (cost $228,497,882) 99.9% 257,403,799 Other Assets, Less Liabilities .1 229,383 Net Assets 100.0% $257,633,182 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 34 See notes to financial statements Portfolio Managers Letter HIGH YIELD FUND Dear Investor: This is the annual report for the First Investors Life High Yield Fund for the year ended December 31, 2007. During the year, the Funds return on a net asset value basis was 1.1%, including dividends of 62.5 cents per share. During the year, the First Investors Life Special Bond Fund was merged into the First Investors Life High Yield Fund. The most important factor driving the Funds performance during the reporting period was the overall performance of the high yield market. The high yield market had a poor year as its returns trailed other fixed income sectors. The market started with a strong first quarter as the economy continued to perform well, and investors anticipated that defaults would remain historically low throughout 2007. After posting solid returns through May, volatility and risk aversion returned to the high yield market in June. Rising Treasury yields, concern about the problems in the subprime mortgage market spilling over to other risky asset classes, and an increase in aggressively structured leveraged buyouts (LBOs) contributed to investor anxiety. The remainder of the year continued to be marked by volatility. July was the worst performing month since June of 2002. By contrast, September was the best performing month since December of 2003, as the market reacted to the Federal Reserves 50 basis point (.5%) interest rate cut. In mid-October, sentiment turned pessimistic again, following disappointing financial services results and the return of structured credit issues that plagued the markets during the summer. This negative overhang continued through year end. Aiding the Funds performance were investments in electronics retailer Gregg Appliances, gaming companies Park Place Entertainment and MGM Mirage, waste management provider Allied Waste and cable television provider Cablevision Systems Corporation. Gregg Appliances posted strong results during the first half of the year and then tendered for their bonds at a premium following the companys initial public offering. Park Place Entertainment announced a tender for their bonds in connection with their upcoming leveraged buyout. The performance impact from Allied Waste, MGM Mirage, and Cablevision on the Fund was primarily driven by their larger position size and coupon income offsetting slight capital depreciation in a low return environment rather than any company-specific news. Detracting from performance were William Lyon Homes, Claires Stores, MediaNews Group, Realogy Corporation, Sinclair Broadcast Group, and Beazer Homes. William Lyons Homes and Beazer Homes traded off due to concerns about weakness in the home building sector. An FBI investigation into Beazers mortgage business and subsequent problems filing timely financial statements also hurt the price of its bonds. Teen retailer Claire Stores traded off due to the markets dislike 35 Portfolio Managers Letter (continued) HIGH YIELD FUND of recent LBOs and third quarter results reflective of a softening retail environment. Media providers Sinclair Broadcast Group, a television broadcaster and MediaNews, a newspaper publisher were hurt by concerns that old world media assets are losing market share to the digital media and declining year-over-year results. Another recent LBO, real estate broker Realogy declined over continued concerns about slowing home sales. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Richard T. Bourke Portfolio Manager Greg Miller Portfolio Manager January 31, 2008 36 Fund Expenses HIGH YIELD FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/07) (12/31/07) (7/1/0712/31/07)* Expense Examples Actual $1,000.00 $974.39 $4.38 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.77 $4.48 * Expenses are equal to the annualized expense ratio of .88%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2007, and are based on the total value of investments. 37 Cumulative Performance Information HIGH YIELD FUND Comparison of change in value of $10,000 investment in the First Investors Life Series High Yield Fund and the Credit Suisse High Yield Index II. The graph compares a $10,000 investment in the First Investors Life Series High Yield Fund beginning 12/31/97 with a theoretical investment in the Credit Suisse High Yield Index II (the Index). The Index is designed to measure the performance of the high yield bond market. As of 12/31/07, the Index consisted of 1,207 different issues, most of which are cash-pay, also included in the Index are zero-coupon bonds, step bonds, payment-in-kind bonds and bonds which are in default. As of 12/31/07, approximately 1.78% of the market value of the Index was in default. The bonds included in the Index have an average maturity of 7.2 years, an average duration of 4.55 years and an average coupon of 8.35% . It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/07. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. The issuers of the high yield bonds, in which the Fund primarily invests, pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Credit Suisse High Yield Index II figures are from Credit Suisse Corporation and all other figures are from First Investors Management Company, Inc. 38 Portfolio of Investments HIGH YIELD FUND December 31, 2007 Principal Amount Security Value CORPORATE BONDS89.5% Aerospace/Defense3.5% $ 725M Alliant Techsystems, Inc., 6.75%, 2016 $ 728,625 750M DRS Technologies, Inc., 6.875%, 2013 750,000 460M DynCorp International, LLC, 9.5%, 2013 481,275 190M GenCorp, Inc., 9.5%, 2013 192,850 625M L-3 Communications Corp., 7.625%, 2012 642,969 2,795,719 Automotive6.1% 300M Accuride Corp., 8.5%, 2015 244,500 Asbury Automotive Group, Inc.: 600M 8%, 2014 570,000 250M 7.625%, 2017 222,500 1,025M Avis Budget Car Rental, LLC, 7.75%, 2016 968,625 594M Cambridge Industries Liquidating Trust, 2008** 371 1,000M Cooper Standard Automotive, Inc., 8.375%, 2014 797,500 750M Tenneco Automotive, Inc., 8.625%, 2014 740,625 925M United Auto Group, Inc., 7.75%, 2016 869,500 400M United Components, Inc., 9.375%, 2013 397,000 4,810,621 Chemicals5.8% 150M Huntsman International, LLC, 7.375%, 2015 158,250 Huntsman, LLC: 250M 11.625%, 2010 265,625 319M 11.5%, 2012 349,305 1,000M Innophos, Inc., 8.875%, 2014 1,000,000 750M Nell AF S.a.r.l., 8.375%, 2015 609,375 700M Newmarket Corp., 7.125%, 2016 696,500 500M Terra Capital, Inc., 7%, 2017 491,250 575M Tronox Worldwide, LLC, 9.5%, 2012 557,750 425M Westlake Chemical Corp., 6.625%, 2016 403,750 4,531,805 39 Portfolio of Investments (continued) HIGH YIELD FUND December 31, 2007 Principal Amount Security Value Consumer Non-Durables2.2% $ 300M Broder Brothers Co., 11.25%, 2010 $ 232,500 500M GFSI, Inc., 10.5%, 2011*** 477,500 Levi Strauss & Co.: 500M 9.75%, 2015 501,250 500M 8.875%, 2016 486,250 1,697,500 Energy11.0% 725M Basic Energy Services, Inc., 7.125%, 2016 685,125 400M Calfrac Holdings, 7.75%, 2015 385,000 Chesapeake Energy Corp.: 200M 7.5%, 2014 204,500 500M 6.375%, 2015 486,250 1,150M 6.625%, 2016 1,129,875 500M Cimarex Energy Co., 7.125%, 2017 493,750 650M Compagnie Generale de Geophysique, 7.5%, 2015 661,375 625M Complete Production Services, Inc., 8%, 2016 607,812 200M Connacher Oil & Gas, Ltd., 10.25%, 2015 200,750 1,300M Delta Petroleum Corp., 7%, 2015 1,118,000 150M Hilcorp Energy I, LP, 9%, 2016 156,000 500M Pacific Energy Partners LP, 7.125%, 2014 520,810 Petroplus Finance, Ltd.: 100M 6.75%, 2014 93,625 550M 7%, 2017 506,000 400M Stallion Oilfield Services, Ltd., 9.75%, 2015 370,000 400M Stewart & Stevenson, LLC, 10%, 2014 404,000 100M Swift Energy Co., 7.125%, 2017 95,500 510M Tesoro Corp., 6.25%, 2012 512,550 8,630,922 Financial Services2.2% 1,759M Targeted Return Index Securities Trust, 7.548%, 2016 1,708,194 Financials.7% 650M General Motors Acceptance Corp., 6.75%, 2014 524,937 40 Principal Amount Security Value Food/Beverage/Tobacco2.5% $ 1,250M Constellation Brands, Inc., 7.25%, 2016 $ 1,178,125 Land OLakes, Inc.: 200M 9%, 2010 209,000 42M 8.75%, 2011 43,155 200M Pierre Foods, Inc., 9.875%, 2012 147,000 375M Southern States Cooperative, Inc., 10.5%, 2010 391,875 1,969,155 Food/Drug1.0% 750M Ingles Markets, Inc., 8.875%, 2011 765,000 Forest Products/Containers2.4% 350M Jefferson Smurfit Corp., 8.25%, 2012 346,500 135M New Page Corp., 10%, 2012 136,350 500M Packaging Dynamics Finance Corp., 10%, 2016 442,500 500M Tekni-Plex, Inc., 8.75%, 2013 475,000 475M Verso Paper Holding, LLC, 8.661%, 2014*** 465,500 1,865,850 Gaming/Leisure7.0% 750M Circus & Eldorado/Silver Legacy, 10.125%, 2012 778,125 300M Herbst Gaming, Inc., 8.125%, 2012 197,250 500M Isle of Capri Casinos, Inc., 7%, 2014 412,500 780M Mandalay Resort Group, 6.375%, 2011 770,250 1,040M MGM Mirage, Inc., 6.625%, 2015 980,200 500M Park Place Entertainment Corp., 7%, 2013 572,671 200M Pinnacle Entertainment, Inc., 7.5%, 2015 182,500 1,255M Speedway Motorsports, Inc., 6.75%, 2013 1,242,450 500M Station Casinos, Inc., 6.875%, 2016 367,500 5,503,446 Health Care7.4% Alliance Imaging, Inc.: 350M 7.25%, 2012 334,250 200M 7.25%, 2012 191,000 500M Cooper Companies, Inc., 7.125%, 2015 488,750 900M DaVita, Inc., 7.25%, 2015 906,750 520M Fisher Scientific International, Inc., 6.125%, 2015 517,299 600M Genesis Health Ventures, Inc., 9.75%, 2008** 375 41 Portfolio of Investments (continued) HIGH YIELD FUND December 31, 2007 Principal Amount Security Value Health Care (continued) HCA, Inc.: $ 600M 6.95%, 2012 $ 270M 6.75%, 2013 241,650 200M MedQuest, Inc., 11.875%, 2012 209,500 1,000M Omnicare, Inc., 6.875%, 2015 935,000 343M Res-Care, Inc., 7.75%, 2013 341,285 Tenet Healthcare Corp.: 800M 6.375%, 2011 732,000 250M 9.25%, 2015 232,500 100M Universal Hospital Services, Inc., 8.288%, 2015*** 100,500 5,791,859 Housing2.9% 320M Beazer Homes USA, Inc., 6.875%, 2015 232,000 900M Builders FirstSource, Inc., 9.119%, 2012*** 787,500 100M NTK Holdings, Inc., 0%10.75%, 2014# 59,000 500M Ply Gem Industries, Inc., 9%, 2012 390,000 500M Realogy Corp., 12.375%, 2015  316,250 William Lyon Homes, Inc.: 500M 7.625%, 2012 300,000 300M 10.75%, 2013 181,500 2,266,250 Information Technology4.0% 850M Belden CDT, Inc., 7%, 2017 833,000 500M Exodus Communications, Inc., 10.75%, 2009** 313 300M First Data Corp., 9.875%, 2015  279,375 Freescale Semiconductor, Inc.: 750M 9.125%, 2014 641,250 125M 10.125%, 2016 103,750 1,000M Iron Mountain, Inc., 8.25%, 2011 995,000 Sanmina  SCI Corp.: 125M 7.741%, 2014*** 121,094 200M 8.125%, 2016 178,250 3,152,032 Investment/Finance Companies.9% 700M LaBranche & Co., Inc., 11%, 2012 688,625 42 Principal Amount Security Value Manufacturing1.3% $ 260M Case New Holland, Inc., 7.125%, 2014 $ 250M ESCO Corp., 8.625%, 2013 251,250 500M Terex Corp., 8%, 2017 508,750 1,020,650 Media-Broadcasting3.7% 1,250M Block Communications, Inc., 8.25%, 2015 1,257,812 600M LBI Media, Inc., 8.5%, 2017 581,250 50M Nexstar Finance, Inc., 7%, 2014 46,812 224M Sinclair Broadcasting Group, Inc., 8%, 2012 229,320 Young Broadcasting, Inc.: 476M 10%, 2011 374,255 600M 8.75%, 2014 429,750 2,919,199 Media-Cable TV8.1% 1,255M Adelphia Communications Escrow Bond, 2011 136,481 850M Atlantic Broadband Finance, LLC, 9.375%, 2014 803,250 600M Cablevision Systems Corp., 8%, 2012 585,000 Charter Communications Holdings, LLC: 2,000M 10%, 2009 1,815,000 250M 0%11.75%, 2011# 195,000 375M CSC Holdings, Inc., 8.125%, 2009 382,500 1,310M Echostar DBS Corp., 6.375%, 2011 1,297,555 1,000M Mediacom LLC/Mediacom Capital Corp., 7.875%, 2011 921,250 200M Quebecor Media, Inc., 7.75%, 2016 193,000 6,329,036 Media-Diversified4.8% 800M Cenveo, Inc., 7.875%, 2013 717,000 100M Deluxe Corp., 7.375%, 2015 100,000 750M Idearc, Inc., 8%, 2016 691,875 MediaNews Group, Inc.: 375M 6.875%, 2013 236,250 400M 6.375%, 2014 242,000 650M R.H. Donnelley Corp., 8.875%, 2017 604,500 43 Portfolio of Investments (continued) HIGH YIELD FUND December 31, 2007 Principal Amount Security Value Media-Diversified (continued) Six Flags, Inc.: $ 500M 8.875%, 2010 $ 200M 9.625%, 2014 148,500 600M Universal City Development Partners, Ltd., 11.75%, 2010 622,500 3,775,125 Metals/Mining1.3% 250M Metals USA, Inc., 11.125%, 2015 260,000 830M Russell Metals, Inc., 6.375%, 2014 772,937 1,032,937 Retail-General Merchandise2.7% 600M Claires Stores, Inc., 9.625%, 2015, PIK 390,000 300M GSC Holdings Corp., 8%, 2012 313,875 900M Neiman Marcus Group, Inc., 10.375%, 2015 941,625 500M Yankee Acquisition Corp., 9.75%, 2017 460,000 2,105,500 Services5.4% Allied Waste NA, Inc.: 200M 7.875%, 2013 205,500 1,000M 7.375%, 2014 1,002,500 750M 6.875%, 2017 735,000 550M Ashtead Capital, Inc., 9%, 2016  489,500 United Rentals, Inc.: 324M 6.5%, 2012 295,422 650M 7%, 2014 547,625 1,000M Waste Services, Inc., 9.5%, 2014 980,000 4,255,547 Telecommunications.0% 950M E. Spire Communications, Inc., 13%, 2010** 95 Utilities.4% 16M AES Corp., 8.75%, 2013 16,518 250M Dynegy Holdings, Inc., 7.75%, 2019 231,875 24M Energy Future Holdings (TXU Corp.), 5.55%, 2014 19,076 24M NRG Energy, Inc., 7.375%, 2016 23,216 290,685 44 Principal Amount, Shares or Warrants Security Value Wireless Communications2.2% $ 1,000M Nextel Communications, Inc., 5.95%, 2014 $ 800M Rogers Wireless, Inc., 6.375%, 2014 825,170 1,766,329 Total Value of Corporate Bonds (cost $76,779,855) 70,197,018 COMMON STOCKS2.5% Food/Drug.1% 4,575 Ingles Markets, Inc. 116,159 Media-Broadcasting1.0% 16,000 Clear Channel Communications, Inc. 552,320 32,500 Sinclair Broadcasting Group, Inc. 266,825 819,145 Media-Cable TV1.0% 1,253,066 * Adelphia Recovery Trust 90,847 25,376 * Time Warner Cable, Inc.  Class A 700,378 791,225 Media-Diversified.4% 2,500 * MediaNews Group, Inc.  Class A** 328,125 Telecommunications.0% 920 * Viatel Holding (Bermuda), Ltd.** 37 5,970 * World Access, Inc. 8 45 Total Value of Common Stocks (cost $2,219,936) 2,054,699 WARRANTS.0% Telecommunication Services 250 * GT Group Telecom, Inc. (expiring 2/1/10) (cost $22,587)**  45 Portfolio of Investments (continued) HIGH YIELD FUND December 31, 2007 Principal Amount Security Value REPURCHASE AGREEMENTS6.0% $2,678M Barclays Bank PLC, 4.4%, dated 12/31/07, to be repurchased at $2,678,655 on 1/2/08 (collateralized by Freddie Mac, 4.5%, 4/2/14, valued at $2,732,240)  $ 2,678,000 2,000M Deutsche Bank, 4.25%, dated 12/31/07, to be repurchased at $2,000,472 on 1/2/08 (collateralized by Federal Home Loan Bank, Discount Note, 1/30/08, valued at $2,040,832)  2,000,000 Total Value of Repurchase Agreements (cost $4,678,000) 4,678,000 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS4.8% 3,800M Fannie Mae, 4.2%, 1/24/08 (cost $3,789,799) 3,789,799 SHORT-TERM CORPORATE NOTES1.0% 800M PepsiCo, Inc., 4.17%, 1/17/08 (cost $798,515) 798,515 Total Value of Investments (cost $88,288,692) 103.8% 81,518,031 Excess of Liabilities Over Other Assets (3.8) (2,978,315) Net Assets 100.0% $78,539,716  Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5).  In default as to principal and/or interest payment  Loaned security; a portion or all of the security is on loan as of December 31, 2007 (see Note 1G).  Issued as collateral for securities on loan (see Note 1G) * Non-income producing ** Securities valued at fair value (see Note 1A) *** Interest rates on adjustable rate bonds are determined and reset quarterly by the indentures. The interest rates shown are the rates in effect on December 31, 2007. # Denotes a step bond (a zero coupon bond that converts to a fixed interest rate at a designated date). 46 See notes to financial statements Portfolio Managers Letter INTERNATIONAL FUND Dear Investor: This is the annual report for the First Investors Life International Fund for the year ended December 31, 2007. During the year, the Funds return on a net asset value basis was 21.0%, including dividends of 82.7 cents per share and capital gains of $3.36 per share. The Fund generally invests in a portfolio of 40 to 60 equity securities of companies that are located outside of the U.S., with the objective of long-term capital growth. The Fund looks for attractive investment opportunities in all foreign markets, including developed and emerging markets. The Funds absolute and relative performance benefited from the strong positive returns in emerging markets, and the benefits of a weak American dollar. The Funds significant outperformance relative to the MSCI-EAFE Index (a benchmark that measures equity performance in developed countries outside of North America) was primarily driven by its strong stock selection and regional allocation decisions, particularly its overweight position in emerging markets. The Funds average allocation of 22.3% to emerging markets was a key contributor to performance, as holdings in India and Brazil boosted results. On the developed markets side, the Funds holdings in the U.K. helped performance. Stock selection in the financials sectors was particularly strong. Within this sector, HDFC bank, an Indian bank, and Deutsche Bourse, a German securities exchange, were among the Funds best performers. In addition, stock selection in the materials and telecommunications services sectors were beneficial to performance. Key individual contributors were British American Tobacco and Orkla, a Norway-based conglomerate. While its greatest allocation is to large-cap stocks, the Fund invests in companies of any size. Throughout the reporting period, the Fund held an average of 76.3% of its assets in large caps, 21.6% in mid caps and 1.8% in small caps, based on Lippers market-cap ranges. While the large- and mid-cap components delivered strong results in 2007, performance in the small-cap area was weaker. Other drags on the Funds performance included its cash holdings and stock selection in the consumer discretionary sector. 47 Portfolio Managers Letter (continued) INTERNATIONAL FUND Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Rajiv Jain Portfolio Manager January 31, 2008 48 Fund Expenses INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/07) (12/31/07) (7/1/0712/31/07)* Expense Examples Actual $1,000.00 $1,097.30 $4.81 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.62 $4.63 * Expenses are equal to the annualized expense ratio of .91%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2007, and are based on the total value of investments. 49 Cumulative Performance Information INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors Life Series International Fund and the Morgan Stanley Capital International (MSCI) EAFE Index (Net). The graph compares a $10,000 investment in the First Investors Life Series International Fund beginning 12/31/97 with a theoretical investment in the MSCI EAFE Index (Net) (the Index). The Index is a free float-adjusted market capitalization unmanaged index that measures developed foreign market equity performance, excluding the U.S. and Canada. The Index is calculated on a total-return basis with net dividends reinvested. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/07. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. MSCI EAFE Index (Net) figures are from Morgan Stanley & Company, Inc. and all other figures are from First Investors Management Company, Inc. 50 Portfolio of Investments INTERNATIONAL FUND December 31, 2007 Shares Security Value COMMON STOCKS89.2% United Kingdom16.9% 215,203 British American Tobacco PLC $ 8,417,746 95,762 Diageo PLC 2,058,742 77,067 Imperial Tobacco Group PLC 4,160,477 53,911 Reckitt Benckiser Group PLC 3,127,173 111,900 SABMiller PLC 3,154,120 542,467 Tesco PLC 5,153,523 26,071,781 Switzerland15.9% 101,200 ABB, Ltd.  Registered 2,915,819 33,100 Compagnie Financiere Richemont SA 2,271,669 10,454 EFG International  Registered 420,136 30,279 Kuehne & Nagel International AG  Registered 2,901,799 297 Lindt & Spruengli AG 1,028,344 2,300 * Meyer Burger Technology AG 849,181 10,875 Nestle SA  Registered 4,994,921 46,600 Novartis AG  Registered 2,556,075 23,008 Roche Holding AG  Genusscheine 3,975,060 770 Sika AG 1,452,740 845 Sulzer AG  Registered 1,242,702 24,608,446 Germany7.4% 35,900 Deutsche Boerse AG 7,085,837 21,200 Siemens AG  Registered 3,360,533 3,400 Wacker Chemie AG 974,660 11,421,030 Japan5.9% 526 Japan Tobacco, Inc. 3,145,218 114,600 Millea Holdings, Inc. 3,867,359 37,500 Secom Company, Ltd. 2,050,978 9,063,555 India4.1% 48,427 HDFC Bank, Ltd. (ADR) 6,317,302 51 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2007 Shares Security Value Australia3.8% 156,074 Aristocrat Leisure, Ltd. $ 1,541,705 66,200 BHP Billiton, Ltd. 2,333,209 43,130 WorleyParsons, Ltd. 1,969,251 5,844,165 Brazil3.7% 39,500 Companhia Vale do Rio Doce (ADR) 1,290,465 37,990 Petroleo Brasileiro SA  Petrobras (ADR) 4,377,968 5,668,433 China3.5% 60,100 China Mobile, Ltd. 1,062,891 10,900 China Mobile, Ltd. (ADR) 946,883 1,245,200 CNOOC, Ltd. 2,120,740 1,263,500 * Soho China, Ltd. 1,304,432 5,434,946 Netherlands3.5% 27,150 * Core Laboratories NV 3,386,148 54,900 Unilever NV  CVA 2,018,707 5,404,855 Netherlands Antilles3.4% 2,600 Schlumberger, Ltd. 253,815 51,200 Schlumberger, Ltd. (ADR) 5,036,544 5,290,359 Norway3.0% 240,200 Orkla ASA 4,655,939 Belgium2.8% 52,580 InBev NV 4,381,859 Canada2.7% 55,700 Canadian Natural Resources, Ltd. 4,097,854 Spain2.3% 123,606 Enagas 3,612,562 52 Shares Security Value France2.2% 10,690 Air Liquide SA $ 31,100 * Bureau Veritas SA 1,841,528 3,432,438 Mexico2.2% 32,624 America Movil SAB de CV (ADR)  Series L 2,002,787 318,100 * Urbi, Desarrollos Urbanos, SA de CV 1,098,776 60,800 Wal-Mart de Mexico SAB de CV 211,964 3,313,527 Hong Kong1.4% 78,160 Jardine Matheson Holdings, Ltd. 2,165,032 Finland1.3% 50,500 Nokia Oyj 1,958,068 Singapore1.2% 210,000 Keppel Corporation, Ltd. 1,896,558 Denmark1.0% 23,800 Novo Nordisk A/S  Series B 1,563,318 Italy1.0% 288,400 * Maire Tecnimont SpA 1,505,312 Total Value of Common Stocks (cost $109,780,774) 137,707,339 53 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2007 Warrants or Principal Amount Security Value WARRANTS7.8% India7.1% 199,007 * Bharti Tele-Ventures, Ltd. (expiring 5/31/10) $ 5,030,897 41,800 * DLF, Ltd. (expiring 7/6/12) 1,138,883 7,565 HDFC Bank, Ltd. (expiring 6/28/10) 331,869 43,600 Housing Development Finance Corp. (expiring 5/25/09) 3,177,437 7,477 * India Infoline, Ltd. (expiring 7/13/12) 365,722 19,000 * McDowell & Co. (expiring 6/20/11) 959,899 11,004,707 Taiwan.7% 53,000 * High Tech Computer Corp. (expiring 1/20/10) 978,804 Total Value of Warrants (cost $7,705,062) 11,983,511 SHORT-TERM CORPORATE NOTES3.0% United States $2,000M Prudential Funding Corp., 4.23%, 2/8/08 1,991,065 2,700M Toyota Motor Credit Corp., 4.3%, 1/18/08 2,694,509 Total Value of Short-Term Corporate Notes (cost $4,685,574) 4,685,574 Total Value of Investments (cost $122,171,410) 100.0% 154,376,424 Other Assets, Less Liabilities  57,529 Net Assets 100.0% $154,433,953 * Non-income producing 
